Exhibit 10.1
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") is entered into on
this 6th day of May, 2016 by and among PROGENICS PHARMACEUTICALS, INC., a
Delaware corporation ("Assignor") and REGENERON PHARMACEUTICALS, INC., a New
York corporation ("Assignee").
RECITALS
Assignor and BMR-Landmark at Eastview LLC ("Landlord") are parties to that
certain Amended and Restated Agreement of Lease dated as of October 28, 2009
between Landlord and Assignor for premises at 771 Old Saw Mill River Road,
Tarrytown, New York, as amended by that certain First Amendment to Amended and
Restated Agreement of Lease dated as of June 1, 2010 between Landlord and
Assignor, by that certain Second Amendment to Amended and Restated Agreement of
Lease dated as of November 19, 2010 between Landlord and Assignor, that certain
Third Amendment to Amended and Restated Lease dated as of January 23, 2012
between Landlord and Assignor, that certain Letter Agreement dated as of
February 6, 2012 between Landlord and Assignor, and that certain Fourth
Amendment to Amended and Restated Agreement of Lease dated as of May 30, 2013
between Landlord and Assignor, as amended by Subordination, Non-Disturbance and
Attornment Agreement dated January 27, 2016 by and among Citigroup Global
Markets Realty Corp. (together with its successors and/or assigns, "Citi") and
Goldman Sachs Mortgage Company (together with its successors and/or assigns,
"GS" and together with Citi, collectively, "Lender"), Assignor, Landlord and
Lender (collectively, the "Lease"), with respect to approximately 72,894 square
feet of rentable area in the premises at 771 Old Saw Mill River Road, Tarrytown,
New York (the "Premises"), located on (a) the first floor of the Building,
containing approximately 52,420 square feet of rentable area (the "771 First
Floor Premises"), and (b) the lower level of the Building, containing
approximately 20,474 square feet of rentable area (the "771 Lower Level
Premises", and, together with the 771 First Floor Premises, collectively, the
"Premises").  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Lease.
1.    Assignment.  Subject to the consent of Landlord ("Landlord's Consent"), in
consideration of the mutual promises and covenants set forth herein, Assignor
hereby assigns and transfers to Assignee, effective as of the Commencement Date
(as hereinafter defined) all right, title and interest of Assignee, as Tenant in
and to the Lease, and Assignee accepts from Assignor, effective as of the
Commencement Date, all right, title, and interest of Assignor in and to the
Lease.
2.    Assumption of Lease Obligations.  Assignee hereby assumes and agrees to
fulfill, from and after the Commencement Date, all of the terms, covenants,
conditions and obligations required to be performed and fulfilled by the
Assignor, as Tenant under the Lease, including, without limitation, the making,
from and after the Commencement Date, of all payments due or payable on behalf
of Tenant under the Lease that first accrue or arise and are due and payable
from and after the Commencement Date, as such payments become due and payable. 
Assignor and Assignee acknowledge and agree that Assignee is paying no
consideration for the assignment of the Lease or the Included Property (as
hereinafter defined) other than assuming Assignor's obligations under the Lease
as set forth herein.
 

--------------------------------------------------------------------------------

3.    Commencement Date.  Assignor has entered into a lease of space in New
York, New York (the "New Progenics Lease") as to which Assignor anticipates the
demised premises thereunder (the "New Progenics Headquarters") will be available
for occupancy on or about August 1, 2016.  The effective date of this Assignment
will be the date (the "Commencement Date") which is the latest to occur of (a)
ten (10) days after notice from Assignor to Assignee of the date on which
possession of the space under Progenics New Lease is delivered to Assignor, (b)
the date vacant, broom clean possession of the Premises is delivered by Assignor
to Assignee free of all occupants and tenancies and with the conditions for the
occurrence of the Commencement Date under this Assignment satisfied in full, (c)
Landlord's consent to this Assignment and (d) Landlord entering into the
Modification with Assignee.  Assignor will use commercially reasonable efforts
to cause the space under Progenics New Lease to be delivered at the earliest
practicable date.  Assignor agrees to give Assignee thirty (30) days' prior
notice of its relocation to the space under the Progenics New Lease.
4.    Modification of Certain Lease Terms.   As a condition to the effectiveness
of this Assignment, the "Effective Date" under a modification of lease in the
form attached hereto as Exhibit A has occurred (the "Modification").
5.    Decommissioning, Etc..  Prior to the Commencement Date (and as a condition
thereof), Assignor shall (a) comply with the decommissioning requirements of
Section 18 of the Third Amendment of the Lease, (b) decommission the rest of the
labs, if any, located in the Premises from a chemical/biological safety
perspective (including, without limitation, the cleaning of all lab surfaces,
benches, inside cabinets, drawers, hoods and duct work and, if a sink is located
in such labs, all sink traps must be swiped and tested during the
decommissioning process) and (c) be responsible for all costs and remediation
relating to the foregoing.  Promptly upon receipt thereof, Assignor will provide
complete copies of all decommissioning reports to Assignee.  Without limiting
the generality of Section 2, above, Assignee shall comply with such Section 18
with respect to any use of laboratories in the Premises arising from and after
the Commencement Date.  Prior to the Commencement Date (and as a condition
thereof) Assignor shall terminate any pending permits related to Assignor's
particular operations (as opposed to certificates of occupancy required for the
building and similar permits held by Landlord), if any, with respect to the
Premises and provide evidence thereof to Assignee or represent and warrant that
there are no such permits.  On or prior to the Commencement Date, Assignor, at
Assignor's expense, shall remove all signage of Assignor to the condition
required under the terms of the Lease (as if the expiration date under the Lease
had occurred).  The parties' respective obligations under this Section shall
survive the Commencement Date.
6.    Intentionally Omitted.
2

--------------------------------------------------------------------------------

7.    Apportionments.  The following apportionments shall be made between the
Assignor and Assignee as of the close of business on the day prior to the
Commencement Date and paid on the Commencement Date: Fixed Rent, Tenant's Tax
Payment and Tenant's Operating Payment.  Such apportionments shall be made based
upon the actual number of days in the calendar month in which the Commencement
Date shall occur, with Assignor entitled to a reimbursement for such amounts
prepaid and Assignee entitled to payment for any such amounts in arrears owed to
Landlord (the net amount of such reimbursement to Assignor or payment to
Assignee. the "Apportionment Amount").  The apportionment amount may be paid by
good corporate check of the party required to pay same.  Assignee shall, within
ten (10) days of receipt, provide a copy of any notices from Landlord (i)
adjusting Taxes or Tenant's Tax Payment which relate to Taxes for the Tax Year
in which the Commencement Date occurs or (ii) related to an overpayment or
underpayment of Taxes with respect to such Tax Year.  To the extent that there
is an overpayment of Taxes to Landlord with respect to the Tax Year in which the
Commencement Date occurs, the portion of any overpayment attributable to the
period prior to the Commencement Date shall be paid by Assignee to Assignor
promptly after receipt (whether in cash, by rent credit or otherwise) by
Assignee.  To the extent that there is an underpayment of Taxes to Landlord with
respect to the Tax Year in which the Commencement Date occurs, the portion of
any underpayment attributable to the period prior to the Commencement Date shall
be paid by Assignor to Assignee promptly after Assignee's delivery to Assignor
of a copy of Landlord's demand therefor.  Assignee shall, within ten (10) days
of receipt, provide to Assignor a copy of Landlord's Operating Statement with
respect to the Operating Year in which the Commencement Date occurs.   To the
extent that there is an overpayment of Tenant's Operating Payments to Landlord
with respect to the Operating Year in which the Commencement Date occurs, the
portion of any overpayment attributable to the period prior to the Commencement
Date shall be paid by Assignee to Assignor promptly after receipt (whether in
cash, by rent credit or otherwise) by Assignee.  To the extent that there is an
underpayment of Tenant's Operating Payments to Landlord with respect to the
Operating Year in which the Commencement Date occurs, the portion of any
underpayment attributable to the period prior to the Commencement Date shall be
paid by Assignor to Assignee promptly after Assignee's delivery to Assignor of a
copy of Landlord's demand therefor.  If Assignee exercises its rights to audit
Landlord's Operating Statement pursuant to Section 4.5 of the Lease for the year
in which the Commencement Date occurs, Assignee shall promptly notify Assignor
thereof.  To the extent that any such audit determines that there has been an
overpayment or underpayment, such overpayment or underpayment shall also be
apportioned by Assignor and Assignee in accordance with the foregoing
provisions.  Any refund of overpayments payable to Assignor or Assignee received
by the party not entitled to the same as provided in this Section shall be held
in trust by the receiving party until paid to the party entitled to the same as
provided in this Section.  The parties' respective obligations under this
Section shall survive the Commencement Date.
8.    Assignor Representations.  Assignor hereby represents and warrants to
Assignee that:  (i) the copies of the Lease provided to Assignee by Assignor in
connection herewith are true accurate and complete copies thereof and that the
Lease has not been modified or amended except as set forth herein, (ii) to
Assignor's knowledge, neither Assignor nor Landlord is presently in default
under the Lease, (iii) Landlord did not give Assignor notice under Section
6.1(c) of the Lease reserving rights to require Assignor to remove alterations
in the Premises, (iv) the Fixed Rent due under the Lease as of the date hereof
is $1,934,214 per annum, (v) Tenant's Tax Payment under the Lease as of the date
hereof is $18,645 per month, (vi) Tenant's Operating Payment under the Lease as
of the date hereof is $164,597 per month, (vii) Assignor is the sole occupant of
the Premises and the Premises is not subject to any sublease or any other
occupancy agreement (written or oral) and (viii) Assignor has not disposed of
any radioactive material to drains in violation of applicable law and that there
have been no releases of hazardous materials by Assignor at the Premises in
violation of applicable law.  The representations and warranties in this Section
survive the Commencement Date but only as to claims thereon as to which the
party claiming a breach thereof notifies the other party in writing prior to the
one year anniversary of the Commencement Date.
3

--------------------------------------------------------------------------------

9.    Entire Agreement.  All understandings and agreements heretofore had
between Assignor and Assignee with respect to the Premises are merged in this
Assignment, which alone fully and completely expresses the agreement of the
parties.  Assignee acknowledges that it has inspected the Premises and that it
accepts the same in its "as is" condition subject to use, ordinary wear and tear
and natural deterioration and Assignor satisfying its obligations under Section
5 hereof.  Assignee further acknowledges that, except as expressly provided in
this Assignment, neither Assignor nor any agent or representative of Assignor
has made, and Assignor is not liable for or bound in any manner by, any express
or implied warranties, guaranties, promises, statements, inducements,
representations or information pertaining to the Premises.
 
10.    Personal Property.  The items of personal property and equipment of
Assignor present in, or used in connection with, the Premises (the "FF&E")
listed on Exhibit B attached hereto together with the FF&E in the locations
within the Premises which are noted as "keep" on Exhibit C attached hereto (all
of the foregoing, the "Included Property") will be left in the Premises on the
Commencement Date and is hereby conveyed to Assignee as of the Commencement Date
in "as‑is" condition.  Assignor represents and warrants that it is the sole
owner of the Included Property and that the Included Property is not subject to
any liens or encumbrances.  Assignor shall, on or prior to the Commencement Date
(and as a condition thereof), remove all other personal property on the Premises
and repair any damage to the Premises or the Building caused by such removal,
which obligation shall survive the Commencement Date, provided that (i)
representatives of Assignor and Assignee shall jointly do a "walk‑through" of
the Premises after such personal property has been removed by Assignee in order
to identify any such damage and (ii) either (x) Assignor and Assignee execute
and deliver a written statement describing such damage or (y) Assignee notifies
Assignor of any such damage no later than five (5) Business Days after such
joint walk‑through.  On the Commencement Date Assignor shall deliver to Assignee
a Bill of Sale in the form of Exhibit D attached hereto with respect to the
Included Property.
11.    Indemnification.  Assignor hereby indemnifies Assignee from and against
any loss, cost or expense, including attorney fees and court costs relating from
the failure of the Assignor to fulfill the obligations of tenant under the Lease
accruing prior to the Commencement Date.  Assignee hereby indemnifies Assignor
from and against any loss, cost or expense, including attorney fees and court
costs relating from the failure of the Assignor to fulfill the obligations of
tenant under the Lease accruing from and after the Commencement Date.
4

--------------------------------------------------------------------------------

12.    Intentionally Omitted.
13.    Outside Date.  If the Commencement Date has not occurred by February 1,
2017 for any reason whatsoever, Assignee shall have the right to terminate this
Assignment without cost or expense upon notice exercising such right to
terminate (a "Termination Notice") to Assignee and Landlord, provided that, if
the conditions to the Commencement Date are satisfied prior to Assignee's
delivery of at Termination Notice to Assignor, the aforesaid termination right
shall be null and void.
14.    Remedies.  Assignor and Assignee agree that each shall be entitled to
specific performance of the obligations of the other hereunder, provided that
same shall be non-exclusive and each party shall have all remedies available at
law or in equity with respect to a breach of this Assignment by the other.
15.    Brokers.  Assignor and Assignee acknowledge that this Assignment was
brought about by direct negotiation between Assignor and Assignee and that
neither Assignor nor Assignee knows of any broker entitled to a commission in
connection with this transaction.  Assignor and Assignee shall indemnify and
defend each other against any costs, claims or expenses, including attorneys'
fees, arising out of the breach on their respective parts of any
representations, warranties or agreements contained in this Section.
16.    Notices. All notices, requests, demands or other communications required
or permitted under this Assignment shall be in writing and delivered personally
or by certified mail, return receipt requested, postage prepaid, or by overnight
courier (such as Federal Express), addressed as follows below.  All notices
given in accordance with the terms hereof shall be deemed given when received or
upon refusal of delivery.  Either party hereto may change the address for
receiving notices, requests, demands or other communication by notice sent in
accordance with the terms of this Section.
If to Assignor:
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention:                          Head of Operations


with a copy to:
Schiff Hardin LLP
666 Fifth Avenue, 17th Floor
New York, New York 10103
Attention:                          Paul G. Mackey, Esq.
5

--------------------------------------------------------------------------------

 
If to Assignor (after the Commencement Date):
Progenics Pharmaceuticals, Inc.
One World Trade Center, 47th Floor
New York, New York 10007
Attention:                          Head of Operations


with a copy to:
Schiff Hardin LLP
666 Fifth Avenue, 17th Floor
New York, New York 10103
Attention:                          Paul G. Mackey, Esq.


If to Assignee:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention:                          General Counsel


with a copy to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention:                          Vice President Facilities


and to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention:                          Neil L. Rock, Esq.


If to Landlord:
BMR-Landmark at Eastview LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attention:                          Vice President, Real Estate Counsel


17.    Successors and Assigns.  Neither party may assign this Assignment without
the prior written consent of the other, and of Landlord.  This Assignment shall
be binding on and inure to the benefit of the parties hereto, their heirs,
executors, administrators, successors and assigns.
6

--------------------------------------------------------------------------------

18.    Survival.   The occurrence of the Commencement Date shall be deemed the
full performance and discharge of every obligation on the part of Assignor to be
performed hereunder, except for those obligations of Assignor which are
expressly stated in this Assignment to survive the Closing.
 
19.    Governing Law.  This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.
20.    Authority.  Each person signing hereunder warrants that they have the
capacity and the authority to sign this Assignment on behalf of the respective
person or entity which is being represented.
21.    Counterparts.   This Assignment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
but all of which, taken together, shall constitute one and the same instrument. 
Any signature page that is faxed or transmitted electronically shall be
effective as an original signature page.  Any signature page to any counterpart
may be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.




[Remainder of page intentionally left blank]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed and delivered by the
parties hereto as of the day and year first above written.
PROGENICS PHARMACEUTICALS,
INC., a Delaware corporation




By /s/ Mark R.
Baker                                                                                    
     Name: Mark R. Baker
     Title: Chief Executive Officer




REGENERON PHARMACEUTICALS,
INC., a New York corporation




By /s/ Robert E.
Landry                                                                                    
     Name: Robert E. Landry            
     Title: SVP. Finance & CFO
